             Case 1:20-cv-02862-AKH Document 73 Filed 01/25/21 Page 1 of 1




                                          January 25, 2021
KEVIN X. MCGANN                                                             EMAIL: KMCGANN@FENWICK.COM
PARTNER                                                                        Direct Dial: +1(212)430-2745




VIA ECF

Honorable Alvin K. Hellerstein
United States Courthouse
500 Pearl Street
New York, New York 10007

          Re:     Weisner v. Google LLC, 1:20-cv-02862-AKH (S.D.N.Y.)

Dear Judge Hellerstein:

       We represent Defendant Google LLC (“Google”) in the above-referenced matter.
Pursuant to Your Honor’s individual rules, we write to request an extension of time for Google
to answer, move or otherwise respond to Plaintiff Weisner’s Second Amended Complaint by
fourteen days, up to an including February 19, 2021.

       The current deadline for Google to answer, move or otherwise respond to the Second
Amended Complaint is February 5, 2021. There have been no prior requests to extend this date.
Weisner, through his counsel, has consented to this extension. There are no other deadlines
scheduled that will be affected by this extension.

       For the reasons set forth above, Google respectfully requests a 14-day extension of time
to answer, move or otherwise respond until and including Friday, February 19, 2021.

          Thank you for your consideration of this matter.

                                               Respectfully submitted,

                                               FENWICK & WEST LLP

                                               /s/ Kevin X. McGann
                                               Kevin X. McGann (#2842425)


cc:       Jacob Ginsburg (jg@jacobginsburglaw.com)
          Shmuel Nemanov (snemanov@gmail.com)
